Case 3:20-cv-03792-WHA Document 41-2 Filed 08/06/20 Page 1 of 7




                           Exhibit 1
8/5/2020              Case 3:20-cv-03792-WHA
                                 What Do Big Banks HaveDocument      41-2
                                                        To Do With Family     Filed#FamiliesBelongTogether
                                                                          Detention? 08/06/20 Page Explains2 of 7




               Sep 25, 2018, 03:42pm EDT



               What Do Big Banks Have To Do
               With Family Detention?
               #FamiliesBelongTogether
               Explains
                               Morgan Simon Senior Contributor
                               Investing
                               I write about money and social justice.



                TWEET THIS
                        Every child, no matter where he or she is born, deserves to be tucked into
                        a safe bed to sleep.


                        We strongly believe there simply shouldn’t be a pro t motive to
                        incarcerating children and families.




               Mom's Rising     DANIEL SCHWARTZ


https://www.forbes.com/sites/morgansimon/2018/09/25/what-do-big-banks-have-to-do-with-family-detention-familiesbelongtogether-explains/#444953a… 1/6
8/5/2020              Case 3:20-cv-03792-WHA
                                 What Do Big Banks HaveDocument      41-2
                                                        To Do With Family     Filed#FamiliesBelongTogether
                                                                          Detention? 08/06/20 Page Explains3 of 7
               The two largest private prison companies, CoreCivic and GeoGroup, have
               over $2BN a year in ICE contracts, managing some of the detention centers
               that have been at the heart of the controversy over the separation of families
               and incarceration of individuals for crossing the US border. Most investors
               are unlikely to have these two companies directly in their portfolio—
               managed as REITS, they are majority-owned by the funds Vanguard and
               Fidelity—but that means your portfolio may still be connected to private
               prisons, and by extension, the family detention crisis.

               More than 85 organizations, including the National Domestic Workers
               Alliance, MomsRising, Presente.org, MoveOn, In The Public Interest, Little
               Sis, Color of Change, Make the Road New York, AVAAZ, ACRE, Enlace, the
               Center for Popular Democracy, Freedom Cities, ROC United, Candide Group
               (see full disclosures) and others have joined under a coalition effort called
               Families Belong Together to urge Wells Fargo and JP Morgan Chase to stop
               financing Geo Group and CoreCivic.

               This interview with Families Belong Together coalition members Matt
               Nelson of Presente.org, and Xochitl Oseguera of
               MomsRising/MamásConPoder, is part of The Money Story Behind the Story
               series that examines the role of money in critical current events. It looks at
               the relationship of banks to family detention, and what both investors and
               retail customers can do about it.


                  Recommended For You


                  Stimulus Package Agreement Expected By Friday; Still Not Conﬁrmed

                  Stimulus Bill Expected Next Week—Here’s When Beneﬁts Would Likely Go Out

                  McConnell: ‘I’m Prepared To Support’ A Coronavirus Stimulus Bill That Includes $600
                  Unemployment Checks



               Q: Share a bit about your groups and the Families Belong
               Together coalition. What do you generally work on, and how did
               family detention become a priority issue?

https://www.forbes.com/sites/morgansimon/2018/09/25/what-do-big-banks-have-to-do-with-family-detention-familiesbelongtogether-explains/#444953a… 2/6
8/5/2020              Case 3:20-cv-03792-WHA
                                 What Do Big Banks HaveDocument      41-2
                                                        To Do With Family     Filed#FamiliesBelongTogether
                                                                          Detention? 08/06/20 Page Explains4 of 7
               Families Belong Together emerged in response to the family detention
               crisis, starting with the recent separation of families at the border which
               drew national attention to what has been a long-standing issue. The
               coalition’s work is widespread, given the depth of the crisis, from helping to
               reunite families to seeking just and comprehensive immigration reform.
               There is specifically a Corporate Accountability branch of the coalition
               focused on addressing the role of CoreCivic and GEO Group, two large for-
               profit prison corporations that hold contracts to operate detention centers,
               and are profiting off the pain and separation of families.

               Our two organizations care deeply about these issues given our member
               bases. Presente.org is the nation’s largest digital organization for Latinx
               people with more than 500,000 registered member-volunteers. We were
               founded on the struggle for immigrant and human rights, having helped
               launch the modern-day DREAMer movement, and have long worked on
               family separation and the incarceration of our families at the border.

               MomsRising is an on-the-ground and online organization of over a million
               members, including members in every state in the nation, working to
               increase economic security, decrease discrimination and build a nation
               where everyone can thrive. Both our member bases have been personally
               impacted by family detention, and in general are interested in supporting
               policies that respect human rights for all.

               Q: A number of people say, “Well, these migrants broke a law—so
               it’s unfortunate to see the conditions of these centers, but
               understandable that they need to be detained.” What do you say
               to that?

               Every child, no matter where he or she is born, deserves to be tucked into a
               safe bed to sleep.  Incarcerating children and their parents fleeing
               violence and poverty is not who we strive to be as a country. Over the last
               several months, immigrants who arrived at the U.S. southern border seeking
               political asylum were held in federal prisons, where there are allegations
https://www.forbes.com/sites/morgansimon/2018/09/25/what-do-big-banks-have-to-do-with-family-detention-familiesbelongtogether-explains/#444953a… 3/6
8/5/2020              Case 3:20-cv-03792-WHA
                                 What Do Big Banks HaveDocument      41-2
                                                        To Do With Family     Filed#FamiliesBelongTogether
                                                                          Detention? 08/06/20 Page Explains5 of 7
               that food and health care are inadequate and access to fresh air and sunlight
               is restricted. At the Trump Administration’s direction, children have been
               intentionally separated from their parents and held in detention,
               immigrants seeking asylum have been incarcerated, and, more recently,
               allegations have emerged of numerous cases involving federal officials’
               verbal, physical and sexual abuse of migrant children within detention
               facilities. Whatever your politics regarding immigration, no one deserves to
               be treated in such a fashion.

               Q: There are lots of detention centers nationally—non-profit
               owned, government-owned and privately owned. Why is there
               particular concern over privately managed facilities?

               We strongly believe there simply shouldn’t be a profit motive to
               incarcerating children and families.  These are families who are doing
               what any one of us would do in their situation: fleeing violence and poverty,
               and seeking refuge from their neighbors. They should be treated with
               dignity and not as criminals.

               To maximize profits, the private prison industry often has been known to
               cut back on staff training and medical care, while spending millions
               lobbying governments to keep their prisons filled. This has disastrous
               consequences. In November 2017, approximately 71% of the average daily
               population in ICE custody were held in privately operated jails. Since ICE
               was created in 2003, 85 detention centers nationwide have reported a total
               of 176 deaths. Seventeen facilities have had three or more deaths, including
               eight at the CoreCivic detention center in Houston and 15 at the CoreCivic-
               owned Eloy Correctional Center in Arizona. Six people have died at the
               privately owned GEO Group-owned Adelanto Detention Facility since 2011.

               Our immigration system should not be run like a for-profit incarceration
               business. Private facilities are incentivized to detain migrants rather than
               move them swiftly and thoughtfully through an immigration process.
               Additionally, the private prison system is incentivized to maintain and
https://www.forbes.com/sites/morgansimon/2018/09/25/what-do-big-banks-have-to-do-with-family-detention-familiesbelongtogether-explains/#444953a… 4/6
8/5/2020              Case 3:20-cv-03792-WHA
                                 What Do Big Banks HaveDocument      41-2
                                                        To Do With Family     Filed#FamiliesBelongTogether
                                                                          Detention? 08/06/20 Page Explains6 of 7
               expand our country’s “unique” level of mass incarceration--America has
               more incarcerated people than any country on the planet—as their profit
               model relies on how many people they incarcerate for how long and in what
               conditions. So while family detention has raised questions regarding those
               particular centers, we see this as an issue that’s about not just how we treat
               migrants to the US, but our own citizens who suffer similar mistreatment in
               private prisons.

               Worldwide prison population         HTTP://NEWS.BBC.CO.UK/2/SHARED/SPL/HI/UK/06/PRISONS/HTML/NN2PAGE1.STM




               Q: Why should investors concerned about family detention pay
               attention to the banks, vs simply addressing their holdings in the
               prison companies themselves?

               Like many businesses, these private prisons depend on debt financing from
               banks such as Wells Fargo and JP Morgan Chase to conduct their day-to-day
               operations, finance new facilities, and acquire smaller companies. For
               example, a 2016 report from In The Public Interest noted that Geo Group
               and Core Civic had $900 million in lines of credit from six banks: Bank of
               America, JPMorgan Chase, BNP Paribas, SunTrust, U.S. Bancorp, and Wells
               Fargo. In doing so, these banks are complicit in and profiting from both
               mass incarceration and the criminalization of immigration. 

               Q: What are the next steps for the Families Belong Together
               coalition? What is your long-term goal?

               Right now, we are asking Wells Fargo and JPMorgan Chase in-person and
               online to stop financing Geo Group and CoreCivic.  We are collecting
               petition signatures, which we will deliver throughout the country on
               September 26, along with our partners in the coalition--already over
               400,000 people have signed this petition expressed their concern. We are
               planning major headquarters deliveries to Wells Fargo in San Francisco and
               to JP Morgan Chase in New York City. We are hopeful that after hearing


https://www.forbes.com/sites/morgansimon/2018/09/25/what-do-big-banks-have-to-do-with-family-detention-familiesbelongtogether-explains/#444953a… 5/6
8/5/2020              Case 3:20-cv-03792-WHA
                                 What Do Big Banks HaveDocument      41-2
                                                        To Do With Family     Filed#FamiliesBelongTogether
                                                                          Detention? 08/06/20 Page Explains7 of 7
               from the public, and reviewing their own human rights policies, they will
               reassess the risk of maintaining debt to private prisons in their portfolios.




               Follow me on Twitter or LinkedIn. Check out my website.
                          Morgan Simon




               I am an investor and activist who has been building bridges between nance and social
               justice for close to twenty years. In that time, I've in uenced over $150 Billion and
               helped thousands of people learn how to align their money with their values. My book,
               Real Impact: The New Economics of Social Change offers guidance on creating real,
               systemic change in the world and has been featured everywhere from Harvard Business
               School to the United Nations. I currently serve as Founding Partner of Candide Group, a
               Registered Investment Advisor in Oakland, CA. I'm also an adjunct professor at
               Middlebury College's graduate program, an avid dancer and a Swarthmore alumna.
               Learn more and contact me at www.morgansimon.com, or add me on social media
               (@morgansimon1). Read Less

               Site Feedback            Tips           Corrections            Reprints & Permissions           Terms            Privacy

               © 2020 Forbes Media LLC. All Rights Reserved.                     Report a Security Issue                     AdChoices

                                                                     ADVERTISEMENT




https://www.forbes.com/sites/morgansimon/2018/09/25/what-do-big-banks-have-to-do-with-family-detention-familiesbelongtogether-explains/#444953a… 6/6
